  Case 1:18-ap-01029-SDR       Doc 149 Filed 11/16/20 Entered 11/16/20 15:44:08   Desc
                                Main Document Page 1 of 10




SO ORDERED.
SIGNED this 16th day of November, 2020


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.



   _____________________________________________________________




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE


   In re:                              )
   River City Resort, Inc.,            )             No. 1:14-bk-10745-SDR
                                       )
                  Debtor.              )             Chapter 7
                                       )
   ____________________________________)
                                       )
   James L. Henry,                     )
                                       )
                  Plaintiff,           )
   v.                                  )             Adv. No. 1:18-ap-01029-SDR
                                       )
   Emma P. Casey and                   )
   B. Allen Casey, individually,       )
   jointly, severally,                 )
   d/b/a Casey Family Partnership,     )
                                       )
                  Defendants;          )
                                       )
   Jerrold D. Farinash, Trustee,          )
                 Intervenor-Defendant,    )
Case 1:18-ap-01029-SDR          Doc 149 Filed 11/16/20 Entered 11/16/20 15:44:08                   Desc
                                 Main Document Page 2 of 10



 v.                                             )
                                                )
 James L. Henry,                                )
                                                )
                Counter-Defendant.              )



                                 MEMORANDUM AND ORDER

        In this adversary proceeding, plaintiff James L. Henry (“Henry”) sued Emma P. Casey

 (“Emma”) and B. Allen Casey (“Allen”) for breaching a promissory note of over $182,000;

 Henry alleges that Allen signed the promissory note to cover fees for legal services that Henry

 provided during real estate and other transactions for debtor River City Resort, Inc. Henry seeks

 liability for the contractual breach and damages including the equitable remedy of a constructive

 trust. Except for the background facts recited below, and for the sake of brevity, familiarity is

 presumed for the complex history of proceedings in both the main bankruptcy case and its

 adversary proceedings. Currently pending before the Court are two procedural motions filed by

 the Chapter 7 Trustee, the Intervenor-Defendant here. The Chapter 7 Trustee has filed a motion

 (Doc. No. 138) for an extension of time to file a response to Henry’s motion for summary

 judgment on the trustee’s counterclaim. The Chapter 7 Trustee also has filed a motion (Doc. No.

 139) to continue the trial date in this case, currently set for January 11, 2021. In short, the

 Chapter 7 Trustee seeks additional time to oppose summary judgment and to prepare for trial

 because he has not completed his discovery and because discovery, motion practice, and trial

 preparation have been complicated by the ongoing COVID-19 pandemic. Henry opposes both

 motions because the Court’s scheduling order set October 16, 2020 as the deadline for discovery;

 and because he worked diligently to conduct discovery under the existing deadline, while the




                                                    2
Case 1:18-ap-01029-SDR               Doc 149 Filed 11/16/20 Entered 11/16/20 15:44:08                            Desc
                                      Main Document Page 3 of 10



 Chapter 7 Trustee did not even serve initial disclosures let alone any other discovery demands

 before the deadline.

          The Court has previously found that it has jurisdiction over this adversary proceeding

 pursuant to 28 U.S.C. §§ 1334 and 157(b)(2)(N) and (O). (Doc. No. 85 at 2.) The Court held

 telephonic hearings for the pending motions on November 4 and 12, 2020. For the reasons

 below, the Court grants both motions.

                                                BACKGROUND

                                        Summary of Initial Proceedings

          The Court will not repeat the entire procedural history here, but there has been

 considerable confusion throughout this case as to whom Henry is suing, and why. The identity

 of some of the named parties is unclear. Henry commenced this case by filing his original

 complaint on August 13, 2018. (Doc. No. 1.) Henry later amended his complaint three times—

 on October 18, 2018 (Doc. No. 24); on December 24, 2018 (Doc. No. 43); and on February 25,

 2019 (Doc. No. 64). The fourth amended complaint1 currently is the operative complaint. The

 fourth amended complaint named three defendants, as follows: “B. ALLEN CASEY,

 individually, and d/b/a ALLEN AND EMMA PARTNERSHIP with EMMA P. CASEY.” (Doc.

 No. 64 at 1.)

          The fourth amended complaint contained two counts. In Count I, Henry accused Allen of

 breaching the terms of a promissory note that Allen cosigned to pay for Henry’s attorney fees.




 1
  The numbering of pleadings is an additional layer of confusion here. So far, Henry has filed one original
 complaint and three amendments. The current operative pleading would more accurately be titled the “third
 amended complaint,” but for the sake of consistency, the Court will continue to refer to it as the fourth amended
 complaint.

                                                           3
Case 1:18-ap-01029-SDR         Doc 149 Filed 11/16/20 Entered 11/16/20 15:44:08                   Desc
                                Main Document Page 4 of 10



 Count I also contained an allegation that Emma created a partnership with Allen in such a way

 that she also faces liability for Allen’s contractual breach. The claim against Allen is supported

 by a guaranty, but whether a partnership existed between Allen and Emma, and whether that

 partnership would be liable to Mr. Henry, are issues at the heart of the defense. In Count II,

 Henry asserted that Emma and Allen created a partnership that owned certain parcels of real

 property and that Henry is entitled to a constructive trust that would govern the real property and

 other assets of Emma and Allen as needed to satisfy their liability. On July 16, 2019, Henry filed

 a notice of dismissal (Doc. No. 90) to dismiss Allen from the case entirely, but procedural

 defects prompted the filing of a motion and then an amended motion to dismiss. (Doc Nos. 96,

 97.) The amended motion to dismiss contained the following confusing proposal for what Henry

 would pursue and what he would abandon in this case:

        1. An Order dismissing all of Plaintiff’s claims against Emma Casey for post-
               petition causes of action, as stated in the fourth amended complaint,
               without prejudice.

        2. An Order dismissing without prejudice all claims against Allen and Emma
               Partnership as claimed in the fourth amended complaint.

        3. To clarify, Plaintiff’s dismissal of Emma Casey without prejudice does not
                waive any of Plaintiff’s prepetition causes of action which he may have as
                they relate to his defenses and as third party Plaintiff in defending the
                Trustee’s counterclaim against him for being in an alleged partnership
                with the Debtor. He has not yet alleged these in this suit, but if he is a
                partner with the prepetition Debtor, so was Emma Casey. He therefore
                makes this Motion to Dismiss with full reservation and without waiver of
                Plaintiff – Counter Defendant’s rights, claims and defenses that he may
                have against Emma Casey in defending Trustee’s counter-claim against
                him.

 (Doc. No. 97 at 2.) The Chapter 7 Trustee in the main case opposed the dismissal. (Dkt. No.

 109.) According to the Chapter 7 Trustee, “Mr. Henry has never pleaded any facts which would

 show there are post-petition claims against Mrs. Casey. In all of the Complaints and Amended


                                                  4
Case 1:18-ap-01029-SDR            Doc 149 Filed 11/16/20 Entered 11/16/20 15:44:08                 Desc
                                   Main Document Page 5 of 10



 Complaints filed by the Plaintiff, the facts always trace back to the Plaintiff’s prepetition claim.

 Henry’s attempt to dismiss some or all of his claims without prejudice while at the same time

 ‘reserving claims and defenses’ shows what he has represented to the Court many times: That he

 wants out of Bankruptcy Court and back to State court. It seems abundantly clear that Mr. Henry

 will simply wait out the current litigation against him and the closing of the underlying Chapter 7

 and then file suit in State court.” (Id. at 2.)

         The Court ultimately denied the motion without prejudice on April 23, 2020. (Doc. No.

 123.) The net effect of all the proceedings summarized above is that the litigation has moved

 forward. In the fourth amended complaint, Henry makes claims against Emma and the “Allen

 and Emma Partnership” on liability theories related to breach of contract, assumption of liability,

 and the equitable remedy of a constructive trust. In the counter-complaint, the Chapter 7 Trustee

 makes his own claims about Henry’s role in real estate development of the debtor.

                                  Pretrial Discovery and Proceedings

         After the Court resolved initial dispositive motions, it issued a Civil Rule 16(b) (via

 Bankruptcy Rule 7016) scheduling order on May 22, 2020. (Doc. No. 127.) Among other

 requirements, the scheduling order required the parties to complete Civil Rule 26(a)(1) initial

 disclosures by June 19, 2020. The scheduling order also clarified that “[d]iscovery is to be

 completed by October 16, 2020, unless counsel extend the discovery cutoff date by agreement or

 the court for good cause shown extends the deadline. This discovery cutoff date is the last date

 for serving responses to discovery requests. To be timely, therefore, discovery requests must be

 served sufficiently in advance of the deadline for responses to be made.” (Id. at 3.) The Court

 set October 23, 2020 as the deadline for dispositive motions.



                                                   5
Case 1:18-ap-01029-SDR          Doc 149 Filed 11/16/20 Entered 11/16/20 15:44:08                   Desc
                                 Main Document Page 6 of 10



        Only recently did the Court realize that problems had arisen with compliance with the

 scheduling order. On October 8, 2020, in advance of the October 23 deadline, Henry filed a

 motion for summary judgment on the Chapter 7 Trustee’s claim of implied partnership. (Doc.

 No. 135.) In the sole count of the counterclaim, the Chapter 7 Trustee alleged that Henry was

 not paid regularly for hourly legal services; instead, “Mr. Henry, was an implied partner of the

 Debtor, and therefore should be held responsible for one half of the debt owed by Emma Casey

 and the Barge creditors.” (Doc. No. 89 at 7–8.) On October 26, 2020, the Chapter 7 Trustee

 filed a motion for an extension of time to respond to Henry’s motion for summary judgment.

 (Doc. No. 138.)

        Since the motion for an extension of time came after the October 16, 2020 deadline for

 discovery, two statements in the motion drew the Court’s immediate attention. First, the Chapter

 7 Trustee asserted that “[d]ue to the recent public health crisis, the parties are not able to conduct

 in-person discovery.” (Id. at 2.) The Court’s concern is that the Chapter 7 Trustee raised this

 concern after the deadline for discovery had run. The docket does not show any requests for

 extensions, let alone pandemic-related extensions, between May 22 and October 16, 2020.

 Second is the Chapter 7 Trustee’s assertion that he issued interrogatories to Henry during the

 week of October 26, 2020—at least 10 days after the deadline for discovery to conclude. At a

 hearing on the pending motions on November 12, 2020, the Chapter 7 Trustee conceded that he

 had not tried to conduct discovery after the conclusion of the mediation in early August. The

 Chapter 7 Trustee insisted that he wanted to take Henry’s deposition in person. Related to the

 motion for an extension of time was a motion (Doc. No. 139) to continue the trial date, currently

 set for January 11, 2021.




                                                   6
Case 1:18-ap-01029-SDR         Doc 149 Filed 11/16/20 Entered 11/16/20 15:44:08                  Desc
                                Main Document Page 7 of 10



         Henry opposes both motions, asserting for the first time—the docket does not show any

 prior motions to compel—that the Chapter 7 Trustee failed to conduct any discovery while he

 diligently followed the scheduling order:

         Paragraph 1 of the Scheduling Order states: “Any party that has not heretofore
         filed a statement in compliance with Federal Rule of Bankruptcy Procedure 7008
         shall do so within 14 days of entry of this order.” This relates to consent to this
         court entering final orders in the case. The Trustee has never complied with that
         provision of the Scheduling Order. Henry did so in his Answer to Counter
         Complaint [Doc. #125]. Next, Paragraph 3 of the Scheduling Order states: “The
         initial disclosures in compliance with Rule 26 (a)(1) of the Federal Rules of Civil
         Procedure shall be made by June 19, 2020.” The Trustee has never filed or served
         initial disclosures. Henry did so on June 19, 2020 [Doc. #131]. Then, Paragraph
         7 of the Scheduling Order states: “Discovery is to be completed by October 16,
         2020. . . .” The Trustee did even not serve written discovery to Henry until
         October 26, 2020, which was ten days after the discovery deadline date. He has
         never yet tried to set up any depositions. Henry conducted discovery within the
         time allowed by the Court.

 (Doc. No. 143 at 3.) At the November 12, 2020 hearing, the parties agreed that any change to

 the trial date in this case would warrant a change in Adversary Proceeding No. 18-ap-1044,

 because both adversary proceedings should be tried together and currently have the same trial

 date.

         The Court recognizes mitigating factors exist for the trustee’s delay. The scheduling

 order was issued on May 22, 2020, after worldwide logistical effects of the pandemic had begun

 but at a time when the public hoped that the shutdown efforts, summer weather, and medical

 breakthroughs would return court operations to normal within a few months. That has not

 proved to be the case. Also during this period, the parties attempted unsuccessfully to resolve

 their claims and causes of action by court-ordered mediation, which took place from May to

 August. (Doc. No. 128; Adv. Pro. No. 18-ap-1044, Doc. No. 43.)




                                                 7
Case 1:18-ap-01029-SDR           Doc 149 Filed 11/16/20 Entered 11/16/20 15:44:08                   Desc
                                  Main Document Page 8 of 10



        At the November 12, 2020 hearing, the Court learned that Emma passed away on May

 15, 2020, about a week before the scheduling order was entered; and that there had been some

 uncertainty as to what position her successor in interest had taken in the past or would take in

 this litigation. Emma’s counsel explained in the call that only recently had he received direction

 as to who would succeed Emma as the party in interest. However, nothing to evidence the

 identity of that party has been filed with the Court. At the hearing, the Court learned that Allen

 also had passed away, on July 30, 2020, raising the same issues about the successor to his

 interests. The Chapter 7 Trustee further informed the Court that he is recovering from COVID-

 19, and the Court takes judicial notice that all the surviving parties to the litigation and their lead

 counsel are over age 60.

                                            DISCUSSION

        “[A] district court has broad discretion to manage its docket.” Am. Civil Liberties Union

 of Kentucky v. McCreary Cty., Ky., 607 F.3d 439, 451 (6th Cir. 2010) (citation omitted); see also

 Heller Fin., Inc. v. Pandhi, 888 F.2d 1391 (6th Cir. 1989) (table case) (“Motions for a

 continuance are addressed to the sound discretion of the district court. The trial judge’s

 discretion in this area is broad.”); Myers v. Ostling, 284 B.R. 614, 619 (E.D. Mich. 2002)

 (applying the same discretion to bankruptcy courts). Here, several circumstances favor an

 extension of time to respond to the motion for summary judgment and a continuance of the trial

 date. Henry’s motion for summary judgment would, if granted, negate the Chapter 7 Trustee’s

 counterclaim that “[t]he work Jim Henry performed on behalf of the Debtor and Mr. Casey, in

 essence, consisted of capital contributions to the company. Other than the occasional promissory

 note, or deed of trust executed, he was not being paid regularly for his hourly expenses for legal

 services.” (Doc. No. 89 at 6.) Eliminating the counterclaim potentially would have a significant

                                                    8
Case 1:18-ap-01029-SDR           Doc 149 Filed 11/16/20 Entered 11/16/20 15:44:08                 Desc
                                  Main Document Page 9 of 10



 impact on the course of the trial, and the Chapter 7 Trustee should be heard fully before the

 Court made such an important ruling. Cf. Rhinehart v. Scutt, No. 2:11-CV-11254, 2017 WL

 2242391, at *2 (E.D. Mich. May 23, 2017) (adjourning a trial date generally after granting leave

 to file a second summary-judgment motion); Salem v. Warren, No. 10-CV-11943, 2014 WL

 12651680, at *2 (E.D. Mich. Mar. 4, 2014) (adjourning trial pending resolution of summary-

 judgment motion in part because “[t]he Court also recognizes the value of a summary judgment

 motion in narrowing issues that could be raised at trial”). Hearing fully from the parties also will

 require time to schedule a hearing on the motion and time for the Court to consider all of the

 arguments that the parties will have made. Giving the parties and their arguments due

 consideration will not leave time for trial briefing, exhibit preparation, and final pretrial

 conferences before the current trial date. With respect to the ongoing pandemic, the bankruptcy

 judges of this District just recently decided that teleworking for District employees and remote

 proceedings for practitioners and litigants will continue at least through mid-January 2021.

 Given the Court’s concern regarding live proceedings, fairness and consistency warrant

 extending the same protections to these parties. Finally, an extension of time will give the

 parties a chance to confer about the impact of Emma’s and Allen’s deaths on the case and what

 steps might need to be taken as a result, including any measures that might be necessary under

 Civil Rule 25(a) (made applicable via Bankruptcy Rule 7025).

        As a result of the decision to cancel the trial date and on the circumstances cited above,

 the Court will also grant an extension of time for the Chapter 7 Trustee to respond to Henry’s

 motion for summary judgment.

        The Court advises the parties that it is only adjourning the trial date and granting more

 time for a response to the motion for summary judgment. Both motions imply that additional

                                                    9
Case 1:18-ap-01029-SDR          Doc 149 Filed 11/16/20 Entered 11/16/20 15:44:08                 Desc
                                Main Document Page 10 of 10



 time for discovery might be necessary, but no formal request to reopen discovery is currently

 before the Court. The Court will address whether to reopen discovery upon the filing of an

 appropriate motion that, inter alia, explains the failure to seek additional time before the

 discovery deadline of October 16, 2020.

                                           CONCLUSION

        For all of the foregoing reasons, the Court grants the motion for an extension of time to

 respond to the pending motion for summary judgment. (Doc. No. 138.) The Chapter 7 Trustee

 will file any responding papers within 30 days of entry of this Order. The Court also grants the

 motion to continue the trial date. (Doc. No. 139.) For now, the trial and associated deadlines

 (Doc. Nos. 127, 132) will be adjourned until further order of the Court. The Court will adjourn

 the trial date and associated deadlines in Adversary Proceeding No. 18-ap-1044 as well.

                                                 ###




                                                  10
